Title: [The Weather] April [1767]
From: Washington, George
To: 




1. Fine clear morning. Cloudy & cold afterwards. Wind at No. Et. all day.
 


2. Cloudy morng. Hard & violent Rain from 10 Oclock till 4. Wind Eastwardly.
 


3. Clear morning. Somewhat cloudy in the Afternoon. Wind at So. West.
 


4. Wind at So. West and pleasant tho sometimes lowering.
 


5. Weather lowering. Wind at No. Et. & Eastwardly all day. At Night Rain but not much.
 


6. Wind at No. East & very cloudy till abt. Noon—then constant Rain but not hard the remaindr. of the day & all Night.
 


7. Very cloudy & drizley all day. Wind still Eastwardly.
 


8. Cloudy & Misty till abt. Noon then clear, wind abt. So. West. In the Afternoon Cloudy & Rain again with Rain in the Night. Wind at East.
 


9. Clear middle day. Eveng. & morng. Cloudy with Rain & heavy Rain at Night. Wind So. West.
 


10. Clear and cloudy alternately with some Rain & variable wind. Rain.
 


11. Clear & pleasant tho somewhat cool. Winds Northwardly.
 


12. Morning clear. Wind very high from So. West. Afterwards cloudy with frequent showers of Rain & hail.
 


13. Clear & cool. Wind at No. West.
 



14. Clear Morning. Cloudy & threatng. Afternoon. Wind at So. West.
 


15. Clear Morng. Wind at No. West & afterwards Southwardly.
 


16. Grey Morning. Clear Noon. Lowering Afternoon. Wind varying—chiefly Northwardly.
 


17. Clear with the Wind Eastwardly & cool.
 


18. Lowering with intervening sunshine till 5 Oclock then very cloudy & hard shower of Rain for 10 or 15 Minutes & high gust of Wind from So. West where it was all day.
 


19. Wind at No. West & cool in the Morng. Afterwards still clear & very warm.
 


20. Wind Eastwardly & fresh all day with some Showers of Rain in the Afternoon.
 


21. Cloudy with some gleams of Sunshine & Showers in the Afternoon. Wind very high & boisterous the whole day from South Et.
 


22. Squaly kind of a day. Wind mostly at So. West & fresh with some showers of Rain & hail & cool their falling a good deal of Rain at Night.
 


23. Clear Morning & cool. Wind Westwardly. Rainy afternoon.
 


24. Wind for the most part of the day at No. Et. & cloudy. Afternoon clear the whole day cool.
 


25. Clear. Wind at No. West & moderate.
 


26. Clear. Wind Nor[th]wardly—moderate & pleasant.
 


27. Clear, still, warm & pleast. Wind what little there was Southwardly.
 


28. Very warm & pleast. Wind So. Westwardly with clouds & appearances of Rain in the Afternoon.
 



29. Warm & pleasant. Wind Southwestwardly till abt. 7 Oclock then fresh from No. East & Wind cold.
 


30. Cold Raw & cloudy. Wind Eastwardly. Rain in the Night.
